  Case 1:19-cr-00116-LO Document 5 Filed 05/16/19 Page 1 of 7 PageID# 26
                                                                                               JlgPENi COMRT


                                                                                                   i6

                       IN THE UNITED STATES DISTRICT COURT FORTHELf|^^K{®'"^;C]:cc:jRT j
                                EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division

  UNITED STATES OF AMERICA                      )
                                                )
                  V'                            ) CriminalNo. 1:19-CR-//^
  MICHAL J, CARNEY,                             )
                                                )
                         Defendant.             )

                                      STATEMENT OF FArT.<;

        The United States and the defendant, MICHAEL J. CARNEY,stipulate that the
allegations in the one-count criminal mforraation and the following facts are true and correct and
that, had the matter gone to trial, the United States would have proven them beyond a reasonable
doubt with competent and admissible evidence.

A.      Background


        1.      Union A was a large airline pilot union that was headquartered in Hemdon,
Virginia, in the Eastem District of Virginia.

        2.     Defendant MICHAEL J. CARNEY("CARNEY") was a resident of Ashbum,
Virginia, in the Eastem District of Virginia. CARNEY was employed by Union A, where he
managed Union A's Real Estate / Facilities Department. Among other things, CARNEY
supervised other employees; oversaw the daily maintenance of an office building that Union A
owned in Hemdon, Virginia; negotiated contracts and work agreements, and supervised
contractors that provided janitorial, electrical, plumbing, security, pest control, elevator
maintenance, and healing, ventilation, and air conditioning("HVAC")services.
       3.      COMPANY A was a HVAC and plumbing contractor located in Maryland.
Union A retained COMPANY A starting in or about mid-2002.
 Case 1:19-cr-00116-LO Document 5 Filed 05/16/19 Page 2 of 7 PageID# 27




       4.      Beginning in or about April 2013, CARNEY oversaw the replacement offour

exhaust fans and an air conditioning unit at Union A's headquarters in the Eastern District of

Virginia. CARNEY recommended COMPANY A to perform the work. Union A paid

COMPANY A approximately $146,932 pursuant to an agreement signed by CARNEY.

CARNEY also oversaw the bidding process for a maintenance agreement awarded to

COMPANY A in or about June 2014.

       5.      HOWARD W.JANOSKE was COMPANY A's co-owner and president,

PERSON B was JANOSKE's administrative assistant at COMPANY A,and PERSON C was a

project manager and estimator for COMPANY A.

B.     The Scheme to Defraud

       6.      Begmning no later than in or about May 2012 and continuing thereafter until at

least in or about mid-2015,in the Eastem District of Virginia and elsewhere,the defendant,

MICHAEL J. CARNEY,JANOSKE,PERSONS B-C, and others conspired: (a)to devise and

intend to devise a scheme and artifice to defraud and deprive Union A and its members oftheir

right to the honest and faithful services ofCARNEY,a Union A manager, representative, and

head ofa Union A department, through bribes and kickbacks and the concealment of material

information, and to cause wire commxmications to be transmitted in interstate commerce for the

purpose ofexecuting such scheme; and(b)to embezzle, steal, and unlawfully and willfully

abstract and convert to CARNEY'S own use and the use of another, the moneys,fimds,

securities, property, and other assets of Union A,a labor organization engaged in an industry
affecting commerce, while CARNEY was employed by Union A.

       7.     The objects ofthe conspiracy included; (a)to defraud and convert to the personal

use ofthe conspirators and others money and property belonging to Union A and its members;


                                               -2-
 Case 1:19-cr-00116-LO Document 5 Filed 05/16/19 Page 3 of 7 PageID# 28




(b)to deprive Union A and its members oftheir right to the honest and faithful services of

CARNEY,a Union A manager,representative, and head ofa Union A department;(c)to enrich

the conspirators and others by obtaining and retaining money and property to which the

conspirators were not entitled;(d)to provide preferential treatment to COMPANY A and

JANOSKE in the awarding of contract work and maintenance agreements; and (e)to conceal the

nature and purpose ofthe scheme and artifice to defraud.

         8.    The conspiracy was executed in the following maimer:

               a.     JANOSKE and COMPANY A provided things of value to CARNEY for

numerous years, including appliances and outdoor kitchen equipment and supplies; free

residential plumbing and HVAC services and supplies; and approximately three client

appreciation fishing trips sponsored by COMPANY A for certain ofCOMPANY A's clients;

               b.     In exchange for receiving things ofvalue from JANOSKE and

COMPANY A,CARNEY provided JANOSKE and COMPANY A with preferential treatment in

the awarding of Union A's HVAC and plumbing contracts;

              c.      In or about 2013, CARNEY solicited a bid proposal from COMPANY A

for an air conditioning project at Union A's headquarters at approximately the same time that

CARNEY requested that COMPANY A supply and install an outdoor kitchen at CARNEY's

house;

              d.      With CARNEY'S knowledge,COMPANY A's bid proposal for the air

conditioning project was inflated to cover the cost ofCARNEY's personal project as well as
plumbing and HVAC work previously performed at CARNEY's house in 2012 and 2013;
              e.      In or about June 2014, during a competitive bid process for all of Union

A's building maintenance and service agreements, CARNEY and other members ofthe



                                              -3-
 Case 1:19-cr-00116-LO Document 5 Filed 05/16/19 Page 4 of 7 PageID# 29




conspiracy cooperated with each other in order to submit a bid proposal from another HVAC

company that was deliberately higher than the proposal that COMPANY A provided to Union A;

and


               f.     CARNEY and other members ofthe conspiracy attempted to conceal the
scheme by,among other things, generating false or inflated cost proposals and invoices,
communicating by personal e-mail, and providing false information to Union A or by knowing
that such attempts to conceal were being undertaken by the other.

       The co-conspirators took the following steps, among others, to further the conspiracy:
       9.      Between in or about May 2012 and May 2013,CARNEY requested and received
free plumbing and HVAC supplies and services from COMPANY A for CARNEY's hopse

(totaling approximately $7,058.73). COMPANY A billed Union A for the supplies and services,
which Union A paid.

       10.    In or about July 2012, CARNEY requested and received free HVAC supplies and
services from COMPANY A for CARNEY's relative (totaling approximately $2,993.75).
COMPANY A billed Union A for the supplies and services, which Union A paid.
       11.     Between in or about April 2013 and in or about May 2013,CARNEY requested
that COMPANY A purchase kitchen supplies for CARNEY's patio (totaling approximately
$12,283.16). COMPANY A billed Union A for the kitchen appliances.
       12.    On or about June 5,2013,PERSON B sent an e-mail to CARNEY in the Eastern

District of Virginia attaching COMPANY A's cost proposal to purchase and install the air
conditioning unit and four exhaust fans at Union A's headquarters. CARNEY knew at the time
that COMPANY A's cost proposal (totaling $146,932) was inflated to include the costs

associated with the outdoor kitchen appliances.



                                              -4-
 Case 1:19-cr-00116-LO Document 5 Filed 05/16/19 Page 5 of 7 PageID# 30




        13.    On or about June 24,2013,CARNEY,on behalf ofUnion A,accepted

COMPANY A's cost proposal for the air conditioning project.

        14.    On or about June 26, 2013, CARNEY sent and caused to be sent e-mails with

PERSON B about a proposed delivery date for a free refrigerator for CARNEY's house. After

applying a $1,001 discount, the refrigerator cost approximately $2,633.39.

        15.    On or about July 12,2013, CARNEY,on behalf of Union A,approved a

COMPANY A invoice (totaling $48,927.44)for the air conditioning project, which Union A

paid.

        16.    Between on or about September 4, 2013 and on or about September 27,2013,

CARNEY sent and caused to be sent e-mails with PERSON B about replacing cabinets for

CARNEY'S outdoor kitchen (totaling approximately $1,734.69)and obtaining a county gas

permit and a home inspection. COMPANY A billed Union A for the replacement costs.

        17.    On or about October 9,2013, CARNEY,on behalf of Union A,approved a

COMPANY A invoice (totaling approximately $97,959.56)for the air conditioning project,

which Union A paid.

        18.    Between on or about April 30,2014 and on or about June 26, 2014, CARNEY

sent and caused to be sent e-mails with PERSON B about having COMPANY A purchase and

replace a high-end faucet in CARNEY's house (totaling approximately $1,198.86).

C.      Conclusion


        19.    This statement offacts includes those facts necessary to support the plea

agreement between the defendant and the United States. It does not include each and every fact

known to the defendant or to the United States, and it is not intended to be a full eniuneration of

all of the facts surrounding the defendant's case.



                                                -5-
 Case 1:19-cr-00116-LO Document 5 Filed 05/16/19 Page 6 of 7 PageID# 31




       20.    The actions ofthe defendant, as recounted above, were in all respects knowing
and deliberate, and were not committed by mistake, accident, or other innocent reason.

                                            Respectfully submitted,

                                            G.Zachary Terwilliger
                                            United States Attorney

                                    By:
                                            Edward P. Sullivan
                                            Special Assistant United States Attorney(LT)
                                            United States Attorney's Office
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            Tel: 703-299-3700
                                            Edward.P.Sullivan@usdoj.gov




                                             -6-
    Case 1:19-cr-00116-LO Document 5 Filed 05/16/19 Page 7 of 7 PageID# 32



       After consulting with my attorney and pursuant to the plea agreement entered into this

day between the defendant, Michael J. Carney, and the United States, I hereby stipulate that the
above Statement of Facts is true and accurate, and that had the matter proceeded to trial, the
United States would have proved the same beyond a reasonable doubt.


                                                     Michael J. Carney/
                                                     Defendant



       I am Michael J. Carney's attorney. I have carefully reviewed the above Statement of

Facts with him. To my knowledge, his decision to stipulate to these facts is an informed and

voluntary one.


                                                     TatricFN. AnderseaafTCq.
                                                     Attorney for Michael J. Carney




                                               -7-
